DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 10/28/22. Claim 15 has been amended, claim 26 has been canceled and new claims 30-34 have been added. Accordingly, claims 15, 20-21, 24-25 and 30-34 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,778,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a method of delivering an active agent to a patient in need thereof comprising administering a dry powder comprising microparticles of a diketopiperazine, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, the microparticles having been loaded with a drug or active agent, by inhalation of said dry powder by said patient.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method of delivering the same microparticles, and an inhalation system comprising the same microparticles.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application is achieved by the method of delivering the same microparticles to the pulmonary system. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,364,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a composition comprising a plurality of diketopiperazine microparticles and a drug or an active agent; the formulation in the form of dry powder, and wherein the microparticles have a specific surface area of greater than 35 m2/g; and a method of delivering insulin to a patient in need thereof comprising administering to a subject the composition dry powder composition of claim 1 to the deep lung by inhalation of said dry powder formulation by said patient.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a dry powder formulation comprising diketopiperazine and an active agent such as insulin and a method of delivering the said formulation by inhalation.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires administration by inhalation of the same composition comprising diketopiperazine and an active agent such as insulin.  
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,772,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a dry powder pharmaceutical composition comprising inhalable 3,6-di(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine microparticles; wherein each of the microparticles has a specific surface area of 35 m2/g to 67 m2/g and comprises an active agent.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to the same microparticles and an inhaler comprising them.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,734,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a diketopiperazine microparticles having a specific surface area of from about 35 m2/g to 67 m2/g, the said microparticles comprising an active agent including an endocrine hormone such as insulin, and a dry powder comprising the said microparticles. 
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to the same microparticles and a dry powder comprising them.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,630,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a method for forming diketopiperazine microparticles comprising: a) dissolving a diketopiperazine in a water-based solution; b) adding an acid solution to the water-based solution to precipitate the diketopiperazine microparticles out of the solution to form a microparticle suspension; c) adjusting manufacturing conditions to target production microparticles with a specific surface area (SSA) of 52 m2/g, d) and collecting the precipitate after washing with deionized water; wherein the precipitate comprises diketopiperazine microparticles having a SSA active agent including an endocrine hormone such as insulin, and a dry powder comprising the said microparticles having a SSA of 35 m2/g to 67 m2/g.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method of making the same microparticles.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,644 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a method for immunizing a subject against an influenza virus infection, comprising administering to the subject a therapeutically effective amount of a dry powder vaccine comprising a diketopiperazine and a virus-like particle, an antigenic protein, an antigenic peptide, fragments of said virus-like particle, or a subunit protein or multiple distinct subunits proteins or fragments of said antigenic protein/s, fragments of said antigenic peptide, or combinations thereof, wherein the vaccine is self-administered by inhalation and the said influenza vaccine. 
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method for immunizing a subject against an influenza virus and the said formulation comprising diketopiperazine and a protein.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application and that of the reference claims require administration by inhalation of the same composition comprising diketopiperazine and a protein. 
The other difference is that the examined claims recite the specific surface area of the said particles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,013,691 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a dry powder pharmaceutical formulation comprising inhalable microparticles of a diketopiperazine comprising oxytocin, an oxytocin derivative or an oxytocin analog, and zinc citrate or zinc chloride, and/or a pharmaceutically acceptable carrier or excipient, wherein the pharmaceutical formulation is stable for at least 40 weeks at 40ºC and 75% relative humidity.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a dry powder formulation comprising diketopiperazine and oxytocin or derivative thereof.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires administration by inhalation of the same composition comprising diketopiperazine and an active agent such as oxytocin.  
The other difference is that the examined claims recite the specific surface area of the said particles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21, 24-25 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,110,151 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising precipitated crystalline microparticles of a diketopiperazine and insulin or an analog or active fragment thereof, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g.
Reference claims are drawn to a method of treating diabetes comprising, administering to a patient with diabetes, exhibiting hypoglycemic events, a pharmaceutical composition comprising an inhalable dry powder comprising insulin and fumaryl diketopiperazine to replace rapid acting insulin analog used at mealtime, wherein the patient is not taking basal insulin and the pharmaceutical composition upon inhalation mimics native insulin release during a meal and significantly reduces the rate of hypoglycemic events in the patient who is subject to severe hypoglycemia with rapid acting insulin analog treatment.  
The difference between the recited claims of the instant application and the recited claims of reference patent is that the examined claims recite a specific surface area for the microparticles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant’s arguments, see Remarks filed 10/28/22, with respect to rejection of claims under obviousness (USC 103) have been fully considered and are persuasive.  The said rejections have been withdrawn. 
	Regarding the rejection of claims over the co-pending patents, Applicant made no argument and stated that terminal disclaimers will be filed once the claims were otherwise allowable. Accordingly, the rejections are maintained. 

Claims 15, 20-21, 24-25 and 30-34 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/      
    

Mina Haghighatian
Primary Examiner
Art Unit 1616